Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
This office action is in response to applicant's response and affidavit filed on 10/7/21.

Allowed Claims
Claims 1, 3-6, 25-27 and 30 are allowed.

Reason for Allowance
The instant claims are drawn to a crystalline form of Acalabrutinib that is a co- crystal of Acalabrutinib and urea, wherein the molar ratio of Acalabrutinib to urea is between approximately 1:1.5 and approximately 1:2.5.
The closest prior art is Blatter et al. (US 2017029428, pub date Feb. 2, 2017).
Blatter et al. teaches a co-crystal of urea with acalabrutinib and pharmaceutical compositions (Tables 36, 37, 38, 40 and 44}.
Blatter et al. is deficient in that it does not teach a molar ratio of Acalabrutinib to urea between approximately 1:1.5 and approximately 1:2.5 (see Affidavit filed 10/7/21).
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant's claims as described above. Hence, the claimed crystalline co-crystal form is considered novel and unobvious over the prior art.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ann Cannoni on 1/27/22.
The application has been amended as follows:

Claim 8-13, 15-20, 32 and 34 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	
	
	/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622